Case 9:18-cv-00151-RC-KFG Document 14 Filed 08/24/20 Page 1 of 2 PageID #: 61



                           ** NOT FOR PRINTED PUBLICATION **

                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

GREGORY W. CRAFT                                  §

VS.                                               §                 CIVIL ACTION NO. 9:18cv151

BRYAN COLLIER, ET AL.                             §

                ORDER OVERRULING OBJECTIONS AND ACCEPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff Gregory W. Craft, an inmate at the Eastham Unit, proceeding pro se, brought the

above-styled lawsuit against Bryan Collier, the Director of the Texas Department of Criminal

Justice; Kevin Wheat, the Warden at the Eastham Unit; and Gregory Vaughn, an Assistant Warden

at the Eastham Unit.

       The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends this action be dismissed as frivolous and for failure to state a

claim upon which relief may be granted.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. Plaintiff filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes plaintiff’s objections are without merit. For

the reasons set forth in the Report, plaintiff’s complaint is frivolous and fails to state a claim upon
Case 9:18-cv-00151-RC-KFG Document 14 Filed 08/24/20 Page 2 of 2 PageID #: 62



which relief may be granted. Plaintiff’s complaint does not allege any personal involvement on part

of the defendants. Supervisory officials are not liable for subordinates’ action on a theory of

vicarious liability. Further, plaintiff has failed to allege or demonstrate that these defendants were

aware of a substantial risk of serious harm and acted with deliberate indifference to his health and

safety.

                                             ORDER

          Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct and the report of the Magistrate Judge is ACCEPTED.

A final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

           So ORDERED and SIGNED, Aug 24, 2020.


                                                              ____________________
                                                              Ron Clark
                                                              Senior Judge




                                                  2
